                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION




AMOS SANDERS,

      Petitioner-Appellant,
                                     Case No.: CV 119-047
vs.

                                     Appeal No.: 19-12245-6
TIMOTHY WARD, and
COMMISSIONER, GEORGIA
DEPARTMENT OF CORRECTIONS,

      Respondents-Appellees




                              ORDER




      The appeal in the above-styled action having been dismissed by

the. United States Court of Appeals for the Eleventh Circuit for want

of prosecution,

      IT IS HEREBY ORDERED that the mandate order of the United States

Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED, this                  of October 2019.




                                HONORA^E J. R/I^SDAL HALL, CHIEF JUDGE
                                UNITEJ>^TATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
